Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on May 4, 2022 has been entered.

Response to Remarks
Applicant's remarks filed May 4, 2022 have been fully considered but they are not wholly persuasive. 

2a.	Re: objection to the Drawings: while the Applicant has overcome the objection with respect to the “server board end connector”; it appears the Applicant does not fully appreciate the importance of the drawings in providing a clear understanding of the claimed subject matter as evidenced by the introduction of a number of limitations not identified in the drawings.

2b.	Re: objection to the Specification: while the Applicant has overcome the objection with respect to the “elastic force to fasten the first contact point of the 15 pin plug terminal on the secondary cavity position”; it appears the Applicant does not fully appreciate that any and all claim limitations must be fully supported within the ORIGINAL disclosure; Specification, Drawings and Claims.  The introduction of a number of unsupported limitations has given rise to the new objections discussed below. 



2c.	Re: Rejection under 35 U.S.C. §112: it appears the Applicant does not fully appreciate that a patent application has to reasonably provide for one of ordinary skill in the art to be able to replicate and/or use the claimed invention.  Each of the attributes must be introduced, organized and correlated in such a manner as to present a complete operative device particularly where the novelty of the invention is concerned.  The current application has not met the this threshold of presenting a complete operative device.

2d.	Re: Rejection under 35 U.S.C. §103: Applicant argues the reference Wang fails to disclose the emphasized language of Claim 1 as amended; however the current application in and of itself also fails to disclose the emphasized language of amended claim 1.  

2d1.	Applicant’s emphasized language of amended claim 1 on page 8 fourth line from the bottom;
“the female head and a long side opposite the short side, the short side comprising a first 
contact point configured to make contact with a terminal of a server board end connector,”

The lack of support for the claimed “server board end connector” has been pointed out in previous office actions through the objection to the Drawings and Specification as well as previous 35 U.S.C. §112 rejections.

2d2.	Furthermore, Applicant’s emphasized language of amended, claim stated above, is not a faithful rendering of amended claim 1 which states;
“the female head and a long side opposite the short side, the short side comprising a first 
contact point configured to make contact with a terminal of a mating connector”



Information Disclosure Statement
The information disclosure statement filed June 3, 2022 fails to comply with             37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the “high-speed line connected with the female head”, “terminal of a mating connector” and “second contact point configured to make contact with a respective one of the plurality of positions of the board” must be shown or the features cancelled from claims 1 and 13.
4a.	How is the cable connected to the female head?  It would have to be somewhere on a terminal, yet the first contact point of the terminal is to mate with a connector and the second contact point somehow makes contact with the back board (2) and if the terminal is held within the female head that doesn’t leave much of the terminal left for connection with the cable.  Hence the importance of clear illustrations of the claimed subject matter.

The “terminal fix member configured to fasten the second contact points of the plurality of terminals on the plurality of positions of the board” must be shown or the features cancelled from claims 3 and 9.

The “front portion” and “back portion” of the female head are not identified as such in the drawings.  The “first side held in the front portion of the female head” and “the second contact point configured to make contact with the back side of the board”  must be shown or the features cancelled from claim 4.

The “cable coupled to the front portion of the female head of the connector”  must be shown or the features cancelled from claim 6.


The “a line extending from the portion disposed between the first portion and the second portion of the back portion of the female head”  must be shown or the features cancelled from claim 7.

The “component mated to the front portion of the female head”  must be shown or the features cancelled from claims 10 and 13.

The “first portion” and “second portion”  must be shown and identified as such or the features cancelled from claim 15.
See MPEP § 608.02(d)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in response to the Office action to avoid abandonment of the application. 
No new matter should be entered in compliance with 37 CFR 1.121(e).
If the changes are not accepted by the Examiner, the Applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The specification is objected to as failing to provide proper support for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  
Correction of the following is required: 
11a	a cable coupled to the front portion of the female head of the connector;

11b.	the plurality of terminals are connected to supply power from the board to a component mated to the front portion of the female head;

11c.	the opening is configured for heat dissipation of the system;

11d.	the component mated to the front portion of the female head is a solid state drive;

11e.	a female head comprising a front portion coupled to the cable; and

11f.	a component mated to the front portion of the female head.

Claim Objection
Claim 7 states in part; “the portion” which lacks antecedent basis.
Claim 14 states in part; “the back portion” which lacks antecedent basis.

The text of those sections of Title 35, U.S. Code not included in this action
can be found in a prior Office Action.
Claim Rejections - 35 USC § 112(a)
Claims 1-3 are rejected under 35 U.S.C. §112(a), because the specification does not reasonably provide enablement for a PCIe SAS direct link connector assembly comprising a female head, that holds a plurality of terminals, that is connected to a high-speed line, makes contact with a mating connector while the terminals respectively make contact with a plurality of positions of a board through with the front portion of the female head extends.

Claims 4-20 are rejected under 35 U.S.C. §112(a), because the specification does not reasonably provide enablement for: 
an electronic system comprising a connector comprising a plurality of terminals that make contact with a mating component and make contact with the board through which a portion of the connector extends;
a cable coupled to a front portion of the connector female head;
a terminal fix member configured to hold the second contact points on the back side of the board;
terminals connected to supply power from the board to a mated component;
heat dissipation of the system; and
component mated to the front portion of the female head.
Claim Rejections - 35 USC § 112, (b) 
The following is a quotation of 35 U.S.C. §112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 14 is rejected under 35 U.S.C. §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  
16a.	Claim 13, from which claim 14 depends, provides antecedent basis for the plurality of terminals having a first and second sides respectively held in a front portion of and extending out of the female head with a second portion comprising a second contact point.
	16b.	However claim 14 attempts to further limit the second side as having a first portion and a second portion, where a second portion associated with the terminals has already been provided for in claim 13.  
	16c.	Claim 14 attempts to further limit the first and second portions of the back portion; at this point the portions have gotten out of control and claim 14 has moved onto unchartered parts of the claimed connector assembly because there is no antecedent basis the back portion in connection. 

The lack of support and/or clarity for the claimed subject matter within the disclosure started from the original filing. June 18, 2020, with each successive response, amendment, simply exacerbating the problems outlined in the respective office action.  Rather than each amendment moving the case closer to allowance, on the contrary it moves further from that objective.



Conclusion
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924
                                                                                                      Mon-Fri   9am-6pm  est                                                                                                                                
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                              
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
	To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at    http://www.uspto.gov/interviewpractice.
           
 	If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.  
The central fax phone number for the organization is 571.273.8300.  
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
[AltContent: textbox (VANESSA GIRARDI )]If you would like assistance from a USPTO Customer Service Representative or  access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VANESSA GIRARDI/Primary Examiner, Art Unit 2833